        Case 1:20-cv-00849-CKK Document 44-1 Filed 04/15/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 EDWARD BANKS, et al.,

            Plaintiffs,

 v.
                                                       Civil Action No. 20-0849 (CKK)
 QUINCY BOOTH, et al.,

            Defendants.



                    MEMORANDUM OF POINTS AND AUTHORITIES
                   IN SUPPORT OF DEFENDANTS’ MOTION TO JOIN
                    THE UNITED STATES AS A NECESSARY PARTY

                                        INTRODUCTION

       Plaintiffs filed this putative class action lawsuit on March 31, 2020, alleging violations of

their Fifth and Eighth Amendment rights while being held in custody by the District of Columbia

Department of Corrections (DOC) during the COVID-19 pandemic. The lawsuit names as

defendants DOC Director Quincy Booth and DOC Warden Lennard Johnson, both in their official

capacities (collectively, DOC or the District). Along with their Complaint, plaintiffs filed an

application for a temporary restraining order and a motion for a preliminary injunction. Among

other forms of relief, plaintiffs seek the release of inmates currently housed in DOC facilities. The

overwhelming majority of these inmates, however, have been charged and prosecuted by the

United States, and many of them are currently held in DOC custody by United States Attorney’s

Offices, the Federal Bureau of Prisons, U.S. Marshals Service or U.S. Parole Commission. The

United States thus has a clear interest in this case and should be joined as a necessary party.

                                         BACKGROUND

       Plaintiffs are DOC inmates currently housed in the Central Detention Facility (CDF) and
            Case 1:20-cv-00849-CKK Document 44-1 Filed 04/15/20 Page 2 of 7



the Correctional Treatment Facility (CTF); two are pretrial detainees, and one awaits sentencing

post-conviction. 1 See Compl. [1] ¶¶ 14–16. Plaintiffs filed this putative class action lawsuit on

March 31, 2020, alleging violations of their Fifth and Eighth Amendment rights amid their

confinement during the COVID-19 pandemic. Compl. ¶¶ 153-74. Among other forms of injunctive

relief, they seek the court-ordered release of a sufficient number of individuals in DOC custody

“so as to ensure that the number of prisoners remaining … can be housed consistently with CDC

guidance on best practices to prevent the spread of COVID-19 ….” Id. Relief Requested ¶ 2;

Proposed Am. TRO Proposed Order [16-1] ¶ 1.

        The District of Columbia is unique among jurisdictions, however, in that most of those in

DOC custody have not been charged or prosecuted by the District. The Office of the Attorney

General for the District of Columbia (OAG) prosecutes only a small number of misdemeanor

crimes, most of which do not result in pre-trial or post-conviction detention. See D.C. Code §§ 23-

101(a), (b). For all other offenses, criminal prosecutions are “conducted in the name of the United

States by the United States [A]ttorney for the District of Columbia or his assistants.” Id. § 23-

101(c); see also In re Crawley, 978 A.2d 608, 609-10 (D.C. 2009). The United States Attorney’s

Office for the District of Columbia (USAO) conducts the majority of criminal prosecutions in the

District.

        In total, 1,442 individuals currently remain detained in CDF and CTF. See Chakraborty

Decl., Ex. A ¶ 6. Of those, however, only 42 have been charged solely by OAG, and 1,400 are in

custody in connection with proceedings involving the United States. Id. ¶ 4. This number includes

individuals held pre-trial and pre-sentencing in cases brought by federal prosecutors, individuals




1
        Plaintiff Keon Jackson was being held post-conviction at the time of filing, Compl. [1]
¶ 17, but on information and belief he was released on April 2, 2020.
                                                2
         Case 1:20-cv-00849-CKK Document 44-1 Filed 04/15/20 Page 3 of 7



awaiting parole hearings with the U.S. Parole Commission, and individuals brought to the District

for legal proceedings while serving sentences in other jurisdictions. See id. ¶ 6. Ordering the

release of a significant number of those in DOC custody would thus primarily affect proceedings

brought or authorized by the United States.

                                        LEGAL STANDARD

        Federal Rule of Civil Procedure 19 sets forth when a necessary party must be joined in a

proceeding. Under that rule, any person must be joined who “claims an interest relating to the

subject of the action and is so situated that disposing of the action in the person’s absence may

either “(i) as a practical matter impair or impede the person’s ability to protect the interest,” or “(ii)

leave an existing party subject to a substantial risk of incurring double, multiple, or otherwise

inconsistent obligations because of the interest.” Fed. R. Civ. P. 19(a)(1)(B).

        Ultimately, a court must make three determinations under Rule 19: “whether the absent

party is necessary to the litigation; if so, whether the absent party can be joined in the litigation;

and if joinder is infeasible, whether the lawsuit can nevertheless proceed ‘in equity and good

conscience.’” Kickapoo Tribe of Indians of Kickapoo Reservation in Kansas v. Babbitt, 43 F.3d

1491, 1494 (D.C. Cir. 1995) (quoting Fed. R. Civ. P. 19(b)). These considerations require “a

pragmatic decision based on practical considerations in the context of particular litigation.” Id. at

1495.

                                            ARGUMENT

I.      The United States Is a Necessary Party.

        Rule 19 requires that the United States be joined as a necessary party in this action. The

overwhelming majority of those currently in DOC custody have been charged and prosecuted by

the United States. See Chakraborty Decl. ¶¶ 4, 6 (42 out of 1,442 inmates in DOC custody



                                                    3
        Case 1:20-cv-00849-CKK Document 44-1 Filed 04/15/20 Page 4 of 7



prosecuted solely by OAG). Most of those housed in DOC facilities are there under the authority

of the United States or another jurisdiction, not in cases prosecuted solely by OAG. Id.

       Thus, if the Court is inclined to consider a reduction of the inmate population, or the release

of inmates generally, the United States should be permitted to articulate and defend its interest in

this action. The absence of the United States as a party would “as a practical matter impair or

impede the [United States’] ability to protect [its] interest” in carrying out prosecutions from

indictment to sentencing. See Fed. R. Civ. P. 19(a)(1)(B)(i). It would also “leave [the District]

subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations

because of the interest.” Fed. R. Civ. P. 19(a)(1)(B)(ii).

       The purpose of Rule 19 is to “promote[] fair treatment of nonparties in certain

circumstances where their interests … are at risk from litigation between others.” Nanko Shipping,

USA v. Alcoa, Inc., 850 F.3d 461, 464 (D.C. Cir. 2017). This is especially so where the requested

relief would directly affect their interests. See Kickapoo, 43 F.3d at 1495 (state of Kansas was a

necessary party to lawsuit over compact with federal Indian tribe where “Kansas has an interest in

the validity of a compact to which it is a party, and this interest would be directly affected by the

relief that the Tribe seeks”). The United States has been deemed a required party in civil actions

where the claims and relief at issue would implicate federal prosecutors’ actions. See, e.g., Lewis

v. Gov’t of the District of Columbia, 324 F.R.D. 296, 298 (D.D.C. 2018) (U.S. Attorney’s Office

was a necessary party where “any ruling the Court makes in this case will necessarily impact the

operations of the U.S. Attorney’s [O]ffice because it will impact the papering, i.e., processing, of

arrestees charged with offenses prosecuted by that office”) (internal quotation marks omitted).

That is precisely the case here.

       Beyond the restrictions imposed by the Prison Litigation Reform Act, 18 U.S.C. § 3626,



                                                  4
        Case 1:20-cv-00849-CKK Document 44-1 Filed 04/15/20 Page 5 of 7



any requested relief involving the release of inmates may turn, at least in part, on their fitness for

continued confinement, and the balancing of any danger they might pose to the community with

any heightened health risks they might face from remaining incarcerated. Prosecutors, parole

officials, and others on behalf of the United States have already conducted much of that analysis

for inmates serving misdemeanor sentences, see April 14, 2020 Order, In re Sentenced

Misdemeanants, 2020 CNC 000120 (Super. Ct. of D.C. March 31, 2020), and they should have

the opportunity to represent the United States’ interests in this case.

       In addition, the DOC retains various legal responsibilities toward the United States with

respect to those in its custody. All DOC inmates charged with felonies, for example, remain under

the ultimate authority of the U.S. Attorney General. See D.C. Code § 24-101. Many DOC inmates

have been detained by court order in proceedings conducted by the USAO. And because DOC

holds many individuals for other federal proceedings pursuant to Intergovernmental Agreements

between the District and the United States, see Chakraborty Decl. ¶ 6, other obligations could arise

from those agreements subjecting the District to additional obligations. To order the release of

those in DOC custody would thus “leave [the District] subject to a substantial risk of incurring

double, multiple, or otherwise inconsistent obligations because of the interest.” Fed. R. Civ. P.

19(a)(1)(B)(ii). Before the Court considers any request for relief that would possibly involve the

release of those placed into DOC custody through lawful processes, the United States should be

allowed to represent its interest in seeking fair and just criminal adjudications.

II.    The United States May Be Easily Joined, and This Lawsuit Cannot Proceed in Equity
       and Good Conscience Without the United States as a Party.

       The United States may be promptly joined as a party at this stage of the case. No substantive

issues have yet been adjudicated, and the question of what relief this Court might consider—should

it even arrive at that question—implicates the United States’ interests. Notably, the Superior Court

                                                  5
         Case 1:20-cv-00849-CKK Document 44-1 Filed 04/15/20 Page 6 of 7



in In re Sentenced Misdemeanants, ordered the USAO to respond to the Public Defender Service’s

Emergency Motion immediately after it was filed, and the USAO has been involved in that case

as well as the numerous others that were (or are) being adjudicated in Superior Court. See, e.g.,

D.C. Super. Ct. Case Nos. 2017 CF1 018839, 2012 CF2 003582, 2019 CF1 010956, 2019 CF1

009074, 2018 CF1 006306, 2019 CF2 014874, 2019 CF2 016349, 2019 CF1 010958, 2020 CF3

003821. Thus, the USAO is aware of the facts and law underlying plaintiffs’ request for relief here.

       Even if joinder of the United States were not feasible, Rule 19 would require that the Court

“determine whether, in equity and good conscience, the action should proceed among the existing

parties or should be dismissed.” Fed. R. Civ. P. 19(b). The rule provides four factors that can be

considered in this analysis: “(1) the extent to which a judgment rendered in the person’s absence

might prejudice that person or the existing parties”; “(2) the extent to which any prejudice could

be lessened or avoided by” either “protective provisions in the judgment,” “shaping the relief,” or

“other measures”; “(3) whether a judgment rendered in the person’s absence would be adequate”;

and “(4) whether the plaintiff would have an adequate remedy if the action were dismissed for

nonjoinder.” Id.

       The first three of these factors weigh heavily in favor of joining the United States as a

necessary party or otherwise dismissing this action to the extent the relief it seeks is the release of

inmates. Should the Court here consider the release of individuals prosecuted by the United States,

the United States would have limited recourse to seek review of that decision. There are no obvious

ways in which protective provisions, reshaping of relief, or other measures could change that

outcome. And any judgment absent the United States would not adequately address all interests

involved in the case, because the vast majority of persons held in DOC facilities are there under

the authority of the United States. Even if plaintiffs could still receive the relief they seek, it is



                                                  6
        Case 1:20-cv-00849-CKK Document 44-1 Filed 04/15/20 Page 7 of 7



apparent that all other factors would weigh in favor of not proceeding with this case absent the

joinder of the United States as a necessary party.

                                         CONCLUSION

       For the foregoing reasons, the Court should grant the District’s motion and join the United

States as a necessary party.

Dated: April 15, 2020.                        Respectfully submitted,

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              TONI MICHELLE JACKSON
                                              Deputy Attorney General
                                              Public Interest Division

                                              /s/ Fernando Amarillas
                                              FERNANDO AMARILLAS [974858]
                                              Chief, Equity Section

                                              /s/ Micah Bluming
                                              MICAH BLUMING [1618961]
                                              PAMELA DISNEY [1601225]
                                              Assistant Attorneys General
                                              ANDREW J. SAINDON [456987]
                                              Senior Assistant Attorney General
                                              441 Fourth Street, N.W.
                                              Suite 630 South
                                              Washington, D.C. 20001
                                              (202) 724-7272
                                              (202) 730-1833 (fax)
                                              micah.bluming@dc.gov

                                              Counsel for Defendants




                                                 7
